OPINION — AG — ** THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM ** WITHIN THE BOUNDS OF DISCRETION ACCORDED TO THEM, RESPONSIBLE OFFICIALS MAY ESTABLISH THE APPROPRIATE LEVEL OF COMPENSATION FOR INDIVIDUAL COUNTY OFFICIALS AND EMPLOYEES AND THE COMPENSATION OF SUCH EMPLOYEES MAY BE ESTABLISHED IN A MANNER WHICH TAKES ACCOUNT OF ALL FACTORS WHICH ARE CONSIDERED PERTINENT, INCLUDING THE PRESENCE OR ABSENCE OF AN EMPLOYER CONTRIBUTION TO AN AUTHORIZED RETIREMENT SYSTEM. HOWEVER, COMPENSATION MUST BE DEEMED AN ELEMENT OF SALARY AND THE TOTAL COMPENSATION CANNOT EXCEED THE AMOUNT AUTHORIZED BY LAW. IT IS CONTROLLING THAT THE LEGISLATURE HAS EXPRESSLY AUTHORIZED CONTRIBUTIONS BY COUNTIES AND OTHER GOVERNMENTAL ENTITIES TO EMPLOYEE'S RETIREMENT PROGRAMS WITHIN, AND SUBJECT TO, CERTAIN EXPRESS REGULATIONS, AND HAS `NOT' AUTHORIZED SUCH CONTRIBUTIONS TO PRIVATE RETIREMENT PROGRAMS OF INDIVIDUALS. (PRIVATE, COUNTY, SALARY INCREASES) CITE: 19 O.S. 180.63 [19-180.63], 74 O.S. 902 [74-902](15), 74 O.S. 901 [74-901] (FRANK GREGORY)